
QuickLinks -- Click here to rapidly navigate through this document




AMENDMENT NO. 1 TO AMENDED
AND RESTATED CREDIT AGREEMENT


    This Amendment No. 1 to Amended and Restated Credit Agreement (this
"Amendment") is entered into with reference to the Amended and Restated Credit
Agreement dated as of August 1, 2000 (the "Credit Agreement") among Wild Oats
Markets, Inc. ("Borrower"), the Lenders party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used but not
defined herein are used with the meanings set forth for those terms in the
Credit Agreement. Section references herein relate to the Credit Agreement
unless otherwise stated.

    Borrower, the Administrative Agent and each of the Lenders agree as follows:

    1.  Section 1.1—Definitions.  

    (a) Revised Defined Terms. The definitions of "Amortization Date,"
"Applicable Alternate Base Rate Margin," "Applicable Eurodollar Rate Margin,"
"Change in Management," "EBITDA," "EBITDAR," "Eurodollar Period," "Fixed Charge
Coverage Ratio," "Funded Debt Ratio," "Investment," "Line A Commitment," "Loan
Documents," "Obligations" and "Subsidiary Guarantors" in Section 1.1 are amended
and restated to read in full as follows:

    "Amortization Date" means, with respect to the Line B Commitment, March 31,
2002 and each Quarterly Payment Date thereafter through the Line B Maturity
Date.

    "Applicable Alternate Base Rate Margin" means, as of any date of
determination, the interest rate margin set forth below (expressed in basis
points per annum) opposite the period during which such date of determination
occurs:

Period


--------------------------------------------------------------------------------

  Margin

--------------------------------------------------------------------------------

Restructure Date through and including December 31, 2001   225 January 1, 2002
through and including June 30, 2002   275 July 1, 2002 through and including
December 31, 2002   325 January 1, 2003 and thereafter   375

    "Applicable Eurodollar Rate Margin" means, as of any date of determination,
the interest rate margin set forth below (expressed in basis points per annum)
opposite the period during which such date of determination occurs:

Period


--------------------------------------------------------------------------------

  Margin

--------------------------------------------------------------------------------

Restructure Date through and including December 31, 2001   375 January 1, 2002
through and including June 30, 2002   425 July 1, 2002 through and including
December 31, 2002   475 January 1, 2003 and thereafter   525

    "Change in Management" means the cessation for any reason of Perry Odak to
hold the office of Chief Executive Officer (or, if there then is no such office
or occupant of such office, the office of President) of Borrower and the failure
of Borrower to appoint a successor acceptable to the Requisite Lenders within
the ninety (90) day period following such cessation. If Mr. Odak ceases to hold
the office set forth in the preceding sentence, Borrower shall notify the
Administrative Agent of the proposed successor as soon as practicable and the
Administrative Agent shall (after consultation with the Lenders) promptly (and
in any event within ten (10) Banking Days) notify Borrower whether such proposed
successor is or is not acceptable to the Requisite Lenders. A determination by
the Requisite Lenders that a proposed successor is not acceptable shall be made
solely on grounds that are reasonable from the standpoint of a lender to
Borrower. If the Administrative Agent has not notified Borrower

within ten (10) Banking Days whether a proposed successor is or is not
acceptable, then the ninety (90) day period within which the successor must be
appointed shall be extended until the date that is five (5) Banking Days after
the Administrative Agent so notifies Borrower.

    "EBITDA" means, with respect to any fiscal period, the sum of (a) Net Income
for that period, plus (b) any non-operating non-recurring loss reflected in such
Net Income, minus (c) any non-operating non-recurring gain reflected in such Net
Income, plus (d) Interest Expense of Borrower and its Subsidiaries for that
period, plus (e) the aggregate amount of provisions for federal, state, local
and foreign taxes on or measured by income of Borrower and its Subsidiaries for
that period (whether or not payable during that period), minus (f) the aggregate
amount of tax benefits included in the calculation of Net Income for that
period, plus (g) depreciation, amortization and all other non-cash expenses
(including any write-down in, or reserve against, the book value of assets) of
Borrower and its Subsidiaries for that period, minus (h) the aggregate amount
deducted during such fiscal period from Borrower's Restructuring Charge Reserve
as a result of one or more cash payments made by Borrower and its Subsidiaries
(net of any cash received by Borrower and its Subsidiaries with respect to or
otherwise relating to any such payment made by Borrower and/or any of its
Subsidiaries), in each case as determined in accordance with GAAP, consistently
applied, and, in the case of items (d), (e), and (g), only to the extent
deducted in the determination of Net Income for that period.

    "EBITDAR" means, with respect to any fiscal period, EBITDA for that fiscal
period plus Rental Expense of Borrower and its Subsidiaries for that fiscal
period.

    "Eurodollar Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower pursuant to Section 2.1(c) and
ending 1 month (or, with the written consent of all of the Lenders, any other
period) thereafter, as specified by Borrower in the applicable Request for Loan;
provided that:

    (a) The first day of any Eurodollar Period shall be a Eurodollar Banking
Day;

    (b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day;

    (c) Borrower may not specify a Eurodollar Period with respect to a Line B
Loan that extends beyond the next Amortization Date applicable thereto unless
the aggregate principal amount of the Eurodollar Loans that are Line B Loans
having a Eurodollar Period ending after such Amortization Date does not exceed
the outstanding amount of Line B Loans (after giving effect to the Line B
Commitment Amortization Amount to be paid on such Amortization Date);

    (d) No Eurodollar Period with respect to a Line A Loan shall extend beyond
the Line A Maturity Date; and

    (e) No Eurodollar Period with respect to a Line B Loan shall extend beyond
the Line B Maturity Date.

    "Fixed Charge Coverage Ratio" means, as of the last day of any Fiscal
Quarter, the ratio of (a) Annualized EBITDAR as of that date to (b) Annualized
Fixed Charges as of that date; provided that if Borrower or any of its
Subsidiaries has made an Acquisition during the Rolling Period ended on that
date, such ratio shall be calculated as if the Acquisition had been made on the
first day of such Rolling Period, taking into account the results of operations
and fixed

charge obligations of the Acquired Company that was the subject of the
Acquisition for purposes of calculating Annualized EBITDAR and Annualized Fixed
Charges adjusted, however, to exclude as an expense in the calculation of
Annualized EBITDAR any expense item that has been eliminated as a result of the
Acquisition and not replaced by Borrower and/or its Subsidiaries (excluding
expense reductions attributed to or contemplated by general increases in
efficiency, scale of operations, discounts or more favorable inventory and
merchandising purchasing terms, etc.).

    "Funded Debt Ratio" means, as of the last day of each Fiscal Quarter, the
ratio of (a) the sum of (i) all Indebtedness of Borrower and its Subsidiaries on
that date plus (ii) the Aggregate Effective Amount of all Standby Letters of
Credit outstanding on that date to (b) Annualized EBITDA as of that date;
provided that if Borrower or any of its Subsidiaries has made an Acquisition
during the Rolling Period ended on that date, such ratio shall be calculated as
if the Acquisition had been made on the first day of such Rolling Period, taking
into account the results of operations of the Acquired Company that was the
subject of the Acquisition for purposes of calculating Indebtedness and
Annualized EBITDA adjusted, however, to exclude as an expense in the calculation
of Annualized EBITDA any expense item that has been eliminated as a result of
the Acquisition and not replaced by Borrower and/or its Subsidiaries (excluding
expense reductions attributed to or contemplated by general increases in
efficiency, scale of operations, discounts or more favorable inventory and
merchandising purchasing terms, etc.).

    "Investment" means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt (excluding, in the case of Borrower and its Subsidiaries, trade and other
advances made in the ordinary course of business in accordance with Borrower's
standard trade terms (such standard trade terms being described on Annex 1 to
the First Amendment)), capital contribution, guaranty or other debt or equity
participation or interest in any other Person, including any partnership and
joint venture interests of such Person. The amount of any Investment shall be
the amount actually invested (minus any return of capital with respect to such
Investment which has actually been received in Cash or has been converted into
Cash), without adjustment for subsequent increases or decreases in the value of
such Investment. Notwithstanding the foregoing, Borrower's receipt of a
promissory note or other written evidence of indebtedness from a Person in
connection with such Person's purchase of equity securities from Borrower shall
not be deemed to be an Investment by Borrower in such Person.

    "Line A Commitment" means, subject to Sections 2.5 and 2.6, $86,176,470.59.
The respective Pro Rata Shares of the Lenders with respect to the Line A
Commitment are set forth in Schedule 1.1.

    "Loan Documents" means, collectively, this Agreement, the Notes, the
Subsidiary Guaranty, the Collateral Documents, any Approved Interest Rate
Protection Agreement, any Subordination Agreement, any Landlord Consent and any
other agreement of any type or nature hereafter executed and delivered by
(a) Borrower or any Subsidiary of Borrower, (b) any subordinated creditor or
(c) and landlord, in each case, to or in favor of the Administrative Agent or to
or in favor of any Lender in any way relating to or in furtherance of this
Agreement, in each case either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.

    "Obligations" means all present and future obligations of every kind or
nature of Borrower and its Subsidiaries at any time and from time to time owed
to the Administrative Agent or the Lenders or any one or more of them, under any
one or more of the Loan

Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Borrower or any of its Subsidiaries.

    "Subsidiary Guarantor" means each Subsidiary of Borrower other than Exempt
Subsidiaries.

    (b) New Defined Terms. Section 1.1 is amended by adding the following
definitions in the appropriate alphabetical location:

    "Annualized EBITDA" means, as of the last day of:

    (a) the Fiscal Quarter ending September 29, 2001, EBITDA for the three
Fiscal Quarter period ending on such date multiplied by 4/3; and

    (b) the Fiscal Quarter ending December 29, 2001 and each Fiscal Quarter
thereafter, EBITDA for the Rolling Period ending on such date.

    "Annualized EBITDAR" means, as of the last day of:

    (a) the Fiscal Quarter ending September 29, 2001, EBITDAR for the three
Fiscal Quarter period ending on such date multiplied by 4/3; and

    (b) the Fiscal Quarter ended December 29, 2001 and each Fiscal Quarter
thereafter, EBITDAR for the Rolling Period ending on such date.

    "Annualized Fixed Charges" means, as of the last day of:

    (a) the Fiscal Quarter ending September 29, 2001, Fixed Charges for the
three Fiscal Quarter period ending on such date multiplied by 4/3; and

    (b) the Fiscal Quarter ending December 29, 2001 and each Fiscal Quarter
thereafter, Fixed Charges for the Rolling Period ending on such date.

    "Capital Expenditure" means (a) any expenditure by Borrower or any of its
Subsidiaries for fixed or capital assets which, in accordance with GAAP, would
be classified as a capital expenditure in the financial statements of Borrower
and its Subsidiaries including any amount that is required to be treated as an
asset subject to a Capital Lease Obligation and whether such expenditure relates
to the maintenance, relocation, remodel or new construction of any Store or
otherwise, and (b) to the extent not covered by clause (a), with respect to any
Acquisition, the aggregate amount of consideration paid by Borrower and/or its
Subsidiaries in connection therewith, including (but without duplication):

    (i)  the aggregate amount of Cash paid, the aggregate liabilities incurred
and payable to the seller and/or its Affiliates, and the aggregate fair market
value of noncash Property delivered by Borrower and/or its Subsidiaries in
connection with such Acquisition; and

    (ii) the aggregate amount of Indebtedness and other liabilities of any
Acquired Company (or of the seller(s) thereof) that is either assumed by
Borrower and/or its Subsidiaries in connection with, or is retained by an
Acquired Company where the ownership interest in such Acquired Company is
acquired in whole or in part (to the extent acquired by Borrower or any
Subsidiary) by Borrower or any Subsidiary following, such Acquisition;



but in any event excluding (A) equity securities issued by Borrower in
connection with such Acquisition and (B) Permitted Subordinated Indebtedness
issued or otherwise incurred by Borrower and/or any of its Subsidiaries in
connection with such Acquisition.

    "Collateral" means all of the collateral covered by the Collateral
Documents.

    "Collateral Documents" means, collectively, the Security Agreement, each
Control Account Agreement, each Leasehold Mortgage, the Pledge Agreement and any
other security agreement, pledge agreement, deed of trust, mortgage, notice to
or acknowledgment of a registrar or depositary institution, control agreement or
other collateral security agreement executed and delivered by Borrower or any of
its Subsidiaries (and executed by any third party whose signature is necessary)
to secure the Obligations.

    "Control Account Agreement" shall have the meaning specified for such term
in the Security Agreement.

    "Equity Achievement" means the raising by Borrower of new equity that
results in Borrower receiving not less than $30,000,000 in Net Cash Issuance
Proceeds.

    "Excluded Collateral" means the following: (a) the leasehold interests of
Borrower or any Subsidiary of Borrower which, pursuant to Section 5.14, are not
required to be encumbered, (b) Store Deposit Accounts so long as Borrower or any
applicable Subsidiary has used reasonable commercial efforts to ensure that all
collected funds deposited in such Store Deposit Accounts in excess of the sum of
(i) $500,000 plus (ii) $5,000 for each Store in excess of 109 Stores shall be
electronically transferred on a daily basis to a concentration or other account
upon which the Administrative Agent has a first priority perfected Lien subject
only to Liens permitted by Section 6.8 and any Liens contained in the Control
Account Agreement (if any) pertaining to such concentration account, and (c) the
proceeds received by Borrower with respect to any issuance by Borrower of equity
securities and any account where such proceeds may at any time be maintained and
not commingled with other funds of Borrower.

    "Exempt Subsidiary" means (a) a Tax Preferred Subsidiary or (b) an Inactive
Subsidiary.

    "First Amendment" means that certain Amendment No. 1 to Amended and Restated
Credit Agreement dated as of October 17, 2001 between Borrower and the
Administrative Agent.

    "Fiscal Month" means any month of any Fiscal Quarter consistent with GAAP.

    "Fixed Charges" means, with respect to any fiscal period, the sum of
(a) Interest Expense of Borrower and its Subsidiaries for such fiscal period
plus (b) Rental Expense of Borrower and its Subsidiaries for such fiscal period
plus (c) scheduled principal payments (or principal components, in the case of
Capital Lease Obligations) paid or payable on Indebtedness of Borrower and its
Subsidiaries during that fiscal period.

    "Foreign Subsidiary" means a Subsidiary of Borrower organized under the Laws
of a country other than the United States of America or under the Laws of a
territory (but not a State) of the United States of America (including Puerto
Rico, Guam and the U.S. Virgin Islands).

    "Gilliland/Cook Creditors" means, collectively, Michael C. Gilliland,
Elizabeth C. Cook and any successor holder of all or any part of the
Gilliland/Cook Indebtedness.

    "Gilliland/Cook Indebtedness" means the Indebtedness owing by Borrower to
the Gilliland/Cook Creditors pursuant to the terms of the Gilliland/Cook Loan
Documents.

    "Gilliland/Cook Loan Documents" means that certain promissory note dated as
of January 5, 2001 executed by Borrower to the order of the Gilliland/Cook
Creditors together with all schedules, exhibits, amendments and modifications
thereto, any and all material agreements, instruments and other documents
relating to such promissory note.

    "Landlord Consent" shall have the meaning specified for such term in
Section 5.14.

    "Leasehold Mortgage" means a leasehold mortgage or deed of trust, as
applicable, substantially in the form of Exhibit K or otherwise in form
reasonably acceptable to the Administrative Agent, covering the leasehold
interest of Borrower or one of its Subsidiaries (other than Exempt Subsidiaries)
in real Property, either as originally executed or as it may from time to time
be supplemented, modified, amended, restated, extended or supplanted.

    "Net Cash Issuance Proceeds" means, with respect to the issuance of any
equity security by Borrower or any of its Subsidiaries, the Cash proceeds
received by or for the account of Borrower or such Subsidiaries in consideration
of such issuance net of (a) underwriting discounts and commissions actually paid
to any Person not an Affiliate of Borrower and (b) professional fees and
disbursements actually paid in connection therewith.

    "Net Sales" means, with respect to Borrower and its Subsidiaries and for any
period of determination, the gross sales of Borrower and its Subsidiaries for
such period less actual coupon and employee and other discounts for such period.

    "New Lease" means a lease or similar agreement entered into by Borrower
and/or any of its Subsidiaries with respect to a New Store or contemplated New
Store. Any lease or similar agreement for a location at which Borrower or any of
its Subsidiaries operated a Store immediately prior to the execution of such
lease or similar agreement shall not constitute a New Lease.

    "New Store" means any Store that becomes part of the operations of Borrower
and its Subsidiaries subsequent to the Restructure Date, whether such Store
becomes part of such operations as a result of an Acquisition, direct purchase,
construction and buildout, relocation, or otherwise.

    "New Store Capital Expenditure" means any Capital Expenditure made by
Borrower or any of its Subsidiaries in connection with the acquisition (whether
by purchase or otherwise), development, construction and/or relocation of any
New Store; provided, however, that Capital Expenditures made in connection with
the maintenance, revitalization, remodeling or renovation of any Store, shall
not constitute a "New Store Capital Expenditure."

    "Non-New Store Capital Expenditure" means any Capital Expenditure made by
Borrower or any of its Subsidiaries other than New Store Capital Expenditures.

    "Permitted Subordinated Indebtedness" means all Indebtedness of Borrower
and/or any of its Subsidiaries, the payment of which is subordinated to
Borrower's and/or such Subsidiaries' obligations in respect of the Obligations,
provided that (i) such subordinated Indebtedness accrues interest at a market
rate of interest deemed acceptable by Borrower for such subordinated
Indebtedness at the time of issuance thereof, (ii) such Subordinated
Indebtedness is created under agreements or instruments that do not, as
reasonably determined by the Administrative Agent and the Requisite Lenders,
(A) impose covenants on Borrower and its Subsidiaries, (B) contain a definition
of change of control or change in management or (C) contain events of default
and other provisions, in each case materially more restrictive than the
covenants imposed in, the change of control and change in management definitions
used in and the events of default and other provisions contained in this
Agreement, (iii) the documents evidencing such Subordinated Indebtedness provide
that

(x) no scheduled principal payments are due on such subordinated Indebtedness on
any date prior to six (6) months following the later of the Line A Maturity Date
and the Line B Maturity Date (the "Principal Commencement Date") except that if
such Subordinated Indebtedness is Seller Indebtedness, the documents evidencing
such Seller Indebtedness may provide for periodic principal payments prior to
the Principal Commencement Date so long as such principal payments do not exceed
$500,000 in the aggregate during any Fiscal Year ending on or before
December 27, 2003 and provided such documents provide that Borrower and/or any
applicable Subsidiary shall not be required to make any principal payment on
such Seller Indebtedness if, after giving effect thereto, the Fixed Charge
Coverage Ratio, as of the Fiscal Quarter during which such payment is made and,
on a pro forma basis for any of the three (3) immediately succeeding Fiscal
Quarters, would be less than 1.25 to 1.00 or the ratio required to be maintained
pursuant to Section 6.12, whichever is more stringent, (y) no payment (whether
of principal or interest) thereof shall be accepted and/or retained by the
holder of such Indebtedness at any time that an Event of Default shall remain in
effect and (z) if an "event of default" shall have occurred with respect to such
Indebtedness as a result of either a cross-default to this Agreement or a
failure of Borrower and/or any applicable Subsidiary to make any payment of such
Indebtedness at any time that an Event of Default shall remain in effect (each,
a "Junior Debt Default"), and the Lenders (or Requisite Lenders, as the case may
be) waive the Event of Default giving rise to such Junior Debt Default, then
such holder shall be deemed to have also waived the Junior Debt Default,
(iv) such Subordinated Indebtedness is (and shall at all times remain) unsecured
(except for Seller Indebtedness, which may be secured to the extent provided in
Section 6.9(d)(ii)), and (v) such Subordinated Indebtedness does not by its
terms require the maintenance or achievement of any financial performance
standards more restrictive than those contained herein, as reasonably determined
by the Administrative Agent and the Requisite Lenders.

    "Pledge Agreement" means the pledge agreement, substantially in the form of
Exhibit L, to be executed and delivered pursuant to the First Amendment by
Borrower and Wild Oats Financial, Inc., either as originally executed or as it
may from time to time be supplemented, modified, amended, extended or
supplanted.

    "Pledged Collateral" means (a) subject to clause (b) below, the certificates
evidencing all of the shares of capital stock or other equity interests now or
hereafter held by (or for the benefit of) Borrower or any of its Subsidiaries in
all Subsidiaries of Borrower, (b) 65% of the shares of capital stock or other
equity interests now or hereafter held by (or for the benefit of) Borrower or
any of its Subsidiaries in all Tax Preferred Subsidiaries, and (c) any other
"Pledged Collateral" (as such term is used and defined in the Pledge Agreement).

    "Rental Expense" means, with respect to any Person and as of the last day of
any fiscal period, the aggregate amount (after taking into account Cash payments
received by such Person from subtenants, concessionaires, licensees or similar
Persons) paid or payable (without duplication) for that fiscal period by that
Person to a lessor or renter of Property as lease payments or rent (excluding
rent under Capital Lease Obligations that is treated as Interest Expense) in
accordance with GAAP.

    "Restructure Date" means the Banking Day on which all of the conditions to
the effectiveness of the First Amendment are satisfied (or waived in writing by
the Administrative Agent acting with the consent of all of the Lenders).

    "Restructure Date New Leases" means, collectively, the New Leases in effect
on the Restructure Date (as specified in Annex 16 to the First Amendment) with
respect to which Borrower or one of its Subsidiaries intends to open a New Store
unless any such Restructure Date New Lease is subsequently terminated.





    "Restructure Date Stores" means, collectively, all Stores open and operating
as of the Restructure Date (other than any such Stores operated by Exempt
Subsidiaries).

    "Restructuring Charge Reserve" means, as of any date of determination, the
aggregate amounts for accrued acceleration recognition of severance, Rental
Expense and/or lease defeasance costs shown on Borrower's most recently
delivered consolidated balance sheet established in connection with
non-recurring, non-operating losses and/or restructuring and asset impairment
charges of Borrower and its Subsidiaries. As of the Restructure Date, the
Restructuring Charge Reserve is $39,050,954.00.

    "Rolling Period" means any period of four consecutive Fiscal Quarters except
that for purposes of the computation of the Fixed Charge Coverage Ratio and the
Funded Debt Ratio as of the Fiscal Quarter ending September 29, 2001, Rolling
Period shall mean the three consecutive Fiscal Quarter period ending on such
date.

    "Security Agreement" means the security agreement, substantially in the form
of Exhibit M, to be executed and delivered pursuant to the First Amendment by
Borrower and its Subsidiaries (other than Exempt Subsidiaries), either as
originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.

    "Seller Indebtedness" means Indebtedness incurred (or otherwise assumed) by
Borrower and/or any of its Subsidiaries in connection with a permitted
Acquisition as to all or a portion of the purchase price for such Acquisition.

    "Stockholders' Equity" means, as of any date of determination and with
respect to Borrower, the consolidated stockholders' equity of Borrower and its
Subsidiaries as of that date determined in accordance with GAAP; provided that
there shall be excluded from the computation of Stockholders' Equity the amount
of any unrealized gain or loss in accumulated other comprehensive income as a
result of accounting for derivative and hedging activities in accordance with
Financial Accounting Standards No. 133 and provided further that Stockholders'
Equity shall not include any amount attributable to Disqualified Stock.

    "Store" means a retail natural foods or specialty grocery store or
supermarket, vitamin store, or other similar type of establishment operated by
Borrower and/or any of its Subsidiaries (a) that has gross square footage in
excess of 3,500 or (b) with respect to which Borrower or any applicable
Subsidiary has an obligation to pay more than $50,000 during any calendar year
(i) in rental expense (whether in connection with an operating lease or a
capital lease), if such supermarket, store or other establishment is leased by
Borrower or such Subsidiary or (ii) in debt service (to include principal and
interest) if such supermarket, store or other establishment is owned in fee by
Borrower or such Subsidiary. Any real property used by Borrower or any of its
Subsidiaries primarily for storage, general or administrative office, warehouse
or distribution purposes will not be deemed a "Store".

    "Store Deposit Account" means a deposit account maintained by Borrower or a
Subsidiary of Borrower at a financial institution in connection with, and in
close geographic proximity to, a Store (or a group of Stores in the same city)
for the purpose of facilitating such Store (or Stores) day-to-day operations.
Store Deposit Accounts shall not include any account maintained with any Lender
or any concentration account, controlled disbursement account, investment
account or similar account.

    "Subordination Agreement" means any agreement, instrument or other document
executed by Borrower or any of its Subsidiaries with or in favor of a
subordinated lender, pursuant to which Borrower or such Subsidiary subordinates
its Indebtedness owing to such subordinated lender in right of payment to the
Obligations on terms and conditions that satisfy the definition of Permitted
Subordinated Indebtedness.

    "Tax Preferred Subsidiary" means a Subsidiary of Borrower (or any of its
Subsidiaries) that is (a) a corporation that is foreign (within the meaning of
paragraphs (3), (4), (5) and (9) of Section 7701(a) of the Code) and (b) is a
controlled foreign corporation (within the meaning of Section 957(a) of the
Code) with respect to which Borrower (or any corporation which in addition to
Borrower is a member of an affiliated group, within the meaning of
Section 1504(a) of the Code, for which a consolidated return is filed pursuant
to Section 1501 of the Code) is a United States shareholder within the meaning
of Section 951(b) of the Code.

    "Year-to-Date Net Income" means, as of the last day of any Fiscal Quarter,
Net Income for the year-to-date fiscal period ending as of such date.

    (c) Deleted Defined Terms. Section 1.1 is amended by deleting the following
definitions in their entirety: "Adjusted EBITDA," "Applicable Pricing Level,"
"Pricing Certificate," "Pricing Period," and "Proforma EBITDA."

    2.  Section 2.4(a)—Letters of Credit.  

    (a) Section 2.4(a) is amended as follows:

    (a) The reference to "$10,000,000" in subsection (ii) thereof is replaced
with a reference to "$5,000,000"; and

    (b) The last sentence is amended and restated to read in full as follows:

Unless all the Lenders otherwise consent in a writing delivered to the
Administrative Agent, the term of any Letter of Credit shall not extend beyond
the Line A Maturity Date, and no Letter of Credit issued on or after the
Restructure Date shall exceed one (1) year or contain an "evergreen" (i.e.,
automatic renewal) feature.

    3.  Section 2.7—Voluntary Increases to Commitments.  Section 2.7 is deleted
in its entirety and replaced with the following:

    2.7 [Reserved].

    4.  Section 2.9—Swing Line.  Section 2.9 is amended as follows:

    (a) Clause (c) of Section 2.9(a) is amended and restated to read in full as
follows:

    (c) without the consent of all of the Lenders, no Swing Line Loan may be
made during the continuance of an Event of Default if written notice of such
Event of Default shall have been provided Swing Line Lender by the
Administrative Agent or a Lender sufficiently in advance of the making of such
Swing Line Loan and/or

    (b) The first sentence of Section 2.9(b) is amended and restated to read in
full as follows:

Swing Line Loans shall bear interest at a fluctuating rate per annum equal to
the Alternate Base Rate plus the Applicable Alternate Base Rate Margin plus
0.50% (50 basis points).

    (c) Clause (iii) of Section 2.9(d) is amended and restated to read in full
as follows:

    (iii) any Swing Line Loan made (absent the consent of all of the Lenders)
during the continuation of an Event of Default if written notice of such Event
of Default shall have been provided Swing Line Lender by the Administrative
Agent or a Lender sufficiently in advance of the making of such Swing Line Loan.

    5.  Section 2.10—Collateral.  The following new Section 2.10 is added to the
Credit Agreement:

    2.10 Collateral. The Obligations shall be secured by a first priority
(subject to Liens permitted by Section 6.8) perfected Lien on the Collateral
pursuant to the Collateral Documents; provided,

however, that each Leasehold Mortgage and other real Property mortgage executed
in connection with this Agreement shall secure only those Obligations specified
therein to be so secured. The Obligations shall not be secured by the Excluded
Collateral.

    6.  Section 3.1—Principal and Interest.  Section 3.1 is amended as follows:

    (a) The first sentence of Section 3.1(b) is amended and restated to read in
full as follows:

Interest accrued on each Alternate Base Rate Loan shall be due and payable on
the first Banking Day of each calendar month.

    (b) Section 3.1(c) is amended and restated to read in full as follows:

    (c) Interest accrued on each Eurodollar Rate Loan shall be due and payable
on the last day of the related Eurodollar Period. Except as otherwise provided
in Section 3.9, the unpaid principal amount of any Eurodollar Rate Loan shall
bear interest at a rate per annum equal to the Eurodollar Rate for that
Eurodollar Rate Loan plus the Applicable Eurodollar Rate Margin.

    (c) The following new subsection (f) is added to Section 3.1:

    (f)  If Borrower pays (or causes to be paid) all or any part of the
principal portion of the Gilliland/Cook Indebtedness from funds other than funds
raised through the issuance of equity securities, Borrower shall pay to the
Administrative Agent, concurrently with such payment to the Gilliland/Cook
Creditors, for the ratable accounts of the Lenders in accordance with their Pro
Rata Shares of the Line B Loans, an amount equal to the principal payment made
to the Gilliland/Cook Creditors. Any such payment made in accordance with the
foregoing shall be applied to principal coming due on the Line B Notes in the
inverse order of maturity.

    7.  Section 3.4—Agency Fees.  Section 3.4 is amended and restated to read in
full as follows:

    3.4 Agency Fees. Borrower shall pay to the Administrative Agent the periodic
agency fees as heretofore agreed upon by letter agreement dated July 31, 2000
(as amended on October 17, 2001), between Borrower and the Administrative Agent
on the dates and in the amounts specified in such amended letter agreement. The
agency fees paid to the Administrative Agent are solely for its own account and
are not refundable in whole or in part.

    8.  Section 3.5—Commitment Fee.  The first sentence of Section 3.5 is
amended and restated to read in full as follows:

From the Restructure Date through the Line A Maturity Date, Borrower shall pay
to the Administrative Agent, for the ratable accounts of the Lenders pro rata
according to their Pro Rata Share of the Line A Commitment, a commitment fee
equal to 0.25% (25 basis points) per annum times the average daily amount by
which the Line A Commitment exceeds the sum of (a) the aggregate daily principal
Indebtedness evidenced by the Line A Notes plus (b) the Aggregate Effective
Amount of all outstanding Letters of Credit plus (c) the aggregate daily Swing
Line Outstandings.

    9.  Section 3.6(b)—Letter of Credit Fees.  Section 3.6(b) is amended and
restated to read in full as follows:

    (b) concurrently with the issuance of each Standby Letter of Credit and on
each anniversary of such issuance, to the Administrative Agent for the ratable
account of the Lenders in accordance with their Pro Rata Share of the Line A
Commitment, a standby letter of credit fee in an amount equal to the Applicable
Standby Letter of Credit Fee Rate as of the date of such issuance or

anniversary thereof times the face amount of such Standby Letter of Credit,
which the Administrative Agent shall promptly pay to the Lenders; and

    10.  Section 3.9—Late Payments and Default Rate.  Section 3.9 is amended and
restated to read in full as follows:

    3.9 Late Payments and Default Rate. If any installment of principal or
interest or any fee or cost or other amount payable under any Loan Document to
the Administrative Agent or any Lender is not paid when due, it shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
sum of the Alternate Base Rate plus the Applicable Alternate Base Rate Margin
plus 2% (the "Default Rate"), to the fullest extent permitted by applicable
Laws. Upon (a) the occurrence of any Event of Default arising under
Sections 9.1(a), (b), (i) or (j) or (b) ten (10) Banking Days following the
occurrence of any other Event of Default, and in any such circumstance so long
as such Event of Default remains in effect (and whether or not the Obligations
have been accelerated), at the option of the Requisite Lenders, Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by Law) on the amount of all outstanding Obligations, at the Default
Rate, to the fullest extent permitted by Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be compounded
monthly, on the last day of each calendar month, to the fullest extent permitted
by applicable Laws.

    11.  Section 4.2—Authority; Compliance With Other Agreements and Instruments
and Government Regulations.  The lead-in clause of Section 4.2 is amended and
restated to read in full as follows:

The execution, delivery and performance by Borrower and its Subsidiaries of the
Loan Documents to which it is a Party have been duly authorized by all necessary
corporate action, and do not and will not:

    12.  Section 4.3—No Governmental Approvals Required.  Section 4.3 is amended
and restated to read in full as follows:

    4.3 No Governmental Approvals Required. Except as previously obtained or
made, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Agency is or will
be required to authorize or permit under applicable Laws the execution, delivery
and performance by Borrower and each of Borrower's Subsidiaries of the Loan
Documents to which it is a Party.

    13.  Section 4.4—Subsidiaries.  The second sentence of Section 4.4(a) is
amended and restated to read in full as follows:

Schedule 4.4 hereto correctly specifies which of the Subsidiaries of Borrower
are Exempt Subsidiaries and, in each such instance, whether as a result of being
a Tax Preferred Subsidiary or an Inactive Subsidiary (or both).

    14.  Section 4.7—Title to and Location of Property.  The following sentence
is added to the end of Section 4.7:

Except for, without duplication, (a) motor vehicles, (b) laptop and other
personal computers, pagers, cell phones and other information technology
equipment having a fair market value (in the aggregate) of less than $250,000
and (c) other Property having a fair market value (in the aggregate) of less
than $100,000, all Property of Borrower and its Subsidiaries is located at one
of the locations described in Schedule 4.7A, which schedule sets forth (a) all
Store locations and any other locations (including office, warehouse and other
space) of Borrower and its Subsidiaries where any Property of Borrower or any of
its Subsidiaries is located and (b) all deposit (whether a demand, time,
savings, passbook or similar account) and investment accounts of Borrower and
its

Subsidiaries, identifying such accounts by account number, type, location of
depositary institution, and applicable owner thereof.

    15.  Section 4.8—Intangible Assets.  The following two sentences are added
to the end of Section 4.8 of the Credit Agreement:

Except as described in Schedule 4.8, in the enforcement of its rights as a
secured creditor, the Administrative Agent (or any applicable Lender) will not
be required to own or otherwise possess the right to use any patent, trademark,
copyright or other intellectual property, or any license to use the same, in
order to sell any inventory of Borrower or any of its Subsidiaries after the
occurrence of an Event of Default. Schedule 4.8 sets forth all material patents,
patent applications, trademarks, trade names and trade styles (i.e., "doing
business as" designations) (i) used by Borrower or any of its Subsidiaries on
the Restructure Date or (ii) otherwise owned by Borrower or any of its
Subsidiaries.

    16.  Section 4.11—Binding Obligations.  Section 4.11 is amended and restated
to read in full as follows:

    4.11 Binding Obligations. Each of the Loan Documents to which Borrower or
any of its Subsidiaries is a Party will, when executed and delivered by Borrower
or such Subsidiary, constitute the legal, valid and binding obligation of
Borrower or such Subsidiary, enforceable against Borrower or such Subsidiary in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws or equitable principles relating to the granting of specific performance
and other equitable remedies as a matter of judicial discretion.

    17.  Section 4.20—Security Interests.  The following new Section 4.20 is
added to the Credit Agreement:

    4.20 Security Interests. Upon the execution and delivery of the Security
Agreement, the Security Agreement will create a valid first priority security
interest in the Collateral described therein securing the Obligations (subject
only to Liens permitted by Section 6.8) and all actions necessary to perfect the
security interests so created, other than filing of the UCC-1 financing
statements delivered to the Administrative Agent pursuant to the First Amendment
with the appropriate Governmental Agency, have been taken and completed. Upon
the execution and delivery of any Control Account Agreement by the depositary
institution party thereto and Borrower or any applicable Subsidiary, such
Control Account Agreement will create a valid first priority security interest
in the Collateral described therein (subject only to Liens permitted by the
terms of such Control Account Agreement and Liens permitted by Section 6.8)
securing the Obligations and all actions necessary to perfect the security
interests so created will have been taken and completed. Upon the execution and
delivery of the Pledge Agreement and delivery of the Pledged Collateral (and, to
the extent applicable, duly endorsed (in blank) for transfer or accompanied by
appropriate executed stock powers (or the equivalent)), the Pledge Agreement
will create a valid first priority security interest in the Pledged Collateral
described therein and upon delivery of the applicable Pledged Collateral to the
Administrative Agent all action necessary to perfect the security interests so
created will have been taken and completed. Upon the execution and delivery of
the Leasehold Mortgages which are to be delivered on the Restructure Date and
the recordation thereof with the appropriate Governmental Agencies in the
jurisdictions in which the Collateral therein described is located, to the best
of Borrower's knowledge, all action necessary to create an enforceable Lien
under such mortgages shall have been taken and completed.

    18.  Section 4.21—Landlord Consents.  The following new Section 4.21 is
added to the Credit Agreement:

    4.21 Landlord Consents. As of the Restructure Date, the Landlord Consents
executed and delivered to the Administrative Agent pertain to leasehold
interests that generated not less than

forty percent (40%) of the Net Sales of Borrower and its Subsidiaries (excluding
Exempt Subsidiaries) earned from the operations of Restructure Date Stores
(other than Stores operated by Exempt Subsidiaries) during the three (3) Fiscal
Months immediately preceding the Restructure Date.

    19.  Section 5.4—Maintenance of Insurance.  Section 5.4 is amended and
restated to read in full as follows:

    5.4 Maintenance of Insurance.

    (a) Maintain insurance on all insurable tangible Property against fire
(including extended coverage), casualty (including workmen's compensation) and
such other hazards in such amounts and with such deductibles as reasonably
acceptable to the Administrative Agent and with insurers rated "A" or better by
"A.M. Best's Insurance Reports" or as reasonably acceptable to the
Administrative Agent, but in any event not more than customarily maintained by
companies in the same or similar lines of business as Borrower and its
Subsidiaries. Prior to the Restructure Date, Borrower shall furnish the
Administrative Agent with a schedule of all such insurance prepared by its
insurance broker, and certificates of insurance with respect thereto (including
the text of the lender's loss payable endorsement in favor of the Administrative
Agent required below), or such other evidence of insurance as the Administrative
Agent may reasonably require. Borrower shall furnish the Administrative Agent
with a copy of each applicable policy within thirty (30) days after the
Restructure Date. In the event Borrower fails to procure or cause to be procured
any such insurance or fails to timely pay or cause to be paid the premium(s) on
any such insurance, the Administrative Agent may, at Borrower's expense, do so
for Borrower but Borrower shall continue to be liable for procurement of (and
payment for) any such insurance from and after such action by the Administrative
Agent. All such property insurance policies shall contain a standard or similar
lender's loss payable clause issued in favor of the Administrative Agent (on
behalf of the Lenders) indicating that the Administrative Agent is a lender loss
payee, under which, during the occurrence and continuation of a Default or Event
of Default, all losses thereunder shall be paid to the Administrative Agent (on
behalf of the Lenders) as the Administrative Agent's interests may appear. Such
policies shall expressly provide that the requisite insurance cannot be altered
or canceled without thirty (30) days' prior written notice to the Administrative
Agent unless, as of September 30, 2002 (or any date thereafter that any such
policy is to be renewed or replaced), Borrower is unable to obtain, at a
commercially reasonable rate, any such policy with the foregoing described
non-alteration, non-cancellation without 30-days' notice provision. In addition,
such policies shall insure the Administrative Agent notwithstanding the act or
neglect of Borrower or any of its Subsidiaries. Borrower hereby appoints the
Administrative Agent as its attorney-in-fact, exercisable at the Administrative
Agent's option only during the occurrence and continuance of an Event of
Default, and only to the extent the Obligations are outstanding, to endorse any
check which may be payable to Borrower and to file proofs of loss with respect
to any insurance claims, in order to collect the proceeds of such insurance and
any amount or amounts collected by the Administrative Agent pursuant to the
provisions of this paragraph may be applied by the Administrative Agent to the
Obligations. Borrower further covenants that all insurance premiums due and
owing under its current casualty policies have been paid. Borrower also agrees
to notify the Administrative Agent, as soon as practicable, upon any receipt of
a notice of termination, cancellation, or non-renewal from its insurance company
of any such policy.





    (b) Maintain, and deliver to the Administrative Agent upon the
Administrative Agent's request evidence of, public liability, products liability
and business interruption insurance in such amounts as are reasonably acceptable
to the Administrative Agent, but in any event not more than are customary for
companies in the same or similar businesses located in the same or similar area.
All general liability, auto and umbrella insurance policies shall contain
standard additional insured clauses naming the Administrative Agent (on behalf
of itself and the Lenders) as an additional insured. The foregoing insurance
shall be obtained from such insurers which are rated "A" or better by "A.M.
Best's Insurance Reports" or as are reasonably acceptable to the Administrative
Agent. Such liability policies shall expressly provide that the requisite
insurance cannot be altered or canceled without thirty (30) days' prior written
notice to the Administrative Agent.

    20.  Section 5.11—Future Subsidiaries; Additional Security
Documentation.  Section 5.11 is amended and restated to read in full as follows:

    5.11 Future Subsidiaries; Additional Security Documentation. Cause (a) each
Subsidiary (other than an Exempt Subsidiary) formed or acquired after the
Restructure Date, and each Exempt Subsidiary which at any time ceases to be an
Exempt Subsidiary, to execute and deliver an appropriate joinder to the
Subsidiary Guaranty, (b) each Subsidiary (other than a Tax Preferred Subsidiary)
formed or acquired after the Restructure Date to execute and deliver, if
applicable, an appropriate joinder to the Pledge Agreement and such financing
statements with respect thereto reasonably acceptable to the Administrative
Agent, and (c) each Subsidiary (other than an Exempt Subsidiary) formed or
acquired after the Restructure Date, and each Exempt Subsidiary which at any
time ceases to be an Exempt Subsidiary, to execute and deliver (i) an
appropriate joinder to the Security Agreement and, if applicable, one or more
Control Account Agreements, and (ii) such other agreements, mortgages, deeds of
trust, financing statements, Landlord Consents and other documents, together
with an opinion of counsel from counsel and in form and substance reasonably
acceptable to the Administrative Agent. Borrower and its Subsidiaries (other
than Tax Preferred Subsidiaries) shall pledge to the Administrative Agent
pursuant to the Pledge Agreement (A) except as provided in clause (B) below, all
of the capital stock or other equity interests of any Subsidiary of Borrower
formed or acquired after the Restructure Date and (B) 65% of the capital stock
or other equity interests of any Tax Preferred Subsidiary formed or acquired
after the Restructure Date. In addition to the foregoing, Borrower and its
Subsidiaries (other than Tax Preferred Subsidiaries) shall cause such documents
and instruments as may be reasonably requested by the Administrative Agent from
time to time to be executed and delivered and do such further acts and things as
reasonably may be required in order for the Administrative Agent to obtain a
fully perfected first priority Lien on all Property of Borrower and such
Subsidiaries other than the Excluded Collateral, subject to Liens permitted by
Section 6.8. Without in any way limiting the foregoing, Borrower shall, and
shall cause each applicable Subsidiary to, deliver to the Administrative Agent
on or before November 30, 2001, Control Account Agreements as required by
Section 5 of the Security Agreement and, in any event, sufficient to cause
Borrower and its applicable Subsidiaries to be in compliance with the
requirements of the definition of Excluded Collateral (i.e., that the only
deposit and investment accounts with respect to which no Control Account
Agreement shall have been delivered as of such date will qualify as Excluded
Collateral).

    21.  Section 5.14—Leasehold Mortgages.  The following new Section 5.14 is
added to the Credit Agreement:

    5.14 Leasehold Mortgages.

    (a) General Obligation to Deliver Leasehold Mortgages. With respect to
Borrower and its Subsidiaries (other than Exempt Subsidiaries), enter into a
Leasehold Mortgage in form and substance reasonably satisfactory to the
Administrative Agent covering each leasehold interest

of Borrower and its Subsidiaries (other than Exempt Subsidiaries) with respect
to all real Property leased by Borrower and such Subsidiaries (other than
general office space and premises having less than 3,500 gross square footage)
and deliver to the Administrative Agent owner/landlord consents (each, a
"Landlord Consent") in form and substance reasonably satisfactory to the
Administrative Agent with respect to each such Leasehold Mortgage. Without in
any way limiting the generality of the foregoing, Borrower shall, and shall
cause each applicable Subsidiary to, deliver to the Administrative Agent, within
five (5) Banking Days of the Administrative Agent's delivery thereof to
Borrower, a Leasehold Mortgage relating to each of the Stores specified in Annex
16 to the First Amendment as the "Restructure Date Leasehold Mortgage
Locations", to the extent no such Leasehold Mortgage is executed and delivered
to the Administrative Agent as of the Restructure Date.

    (b) Exceptions to General Obligation to Provide Leasehold Mortgages.
Notwithstanding the provisions of Section 5.14(a), in the event that the
applicable lease with respect to a leasehold interest (other than the
Restructure Date Leasehold Mortgage Locations) to be encumbered pursuant to
Section 5.14(a) provides that the landlord's consent to such encumbrance is
required and, after using commercially reasonable efforts, Borrower is unable to
obtain such consent, no Leasehold Mortgage shall be required with respect to
such leasehold interest provided that Leasehold Mortgages (and corresponding
Landlord Consents, if required by the terms of the applicable lease), in each
case in form and substance reasonably satisfactory to the Administrative Agent,
shall have been executed and delivered to the Administrative Agent (a) on or
before February 1, 2002, with respect to Restructure Date Stores generating not
less than fifty-one percent (51%) of the Net Sales of Borrower and its
Subsidiaries (excluding Exempt Subsidiaries) during the three (3) Fiscal Month
period immediately preceding the Restructure Date, (b) at all times from and
after February 1, 2002, with respect to Stores (including Restructure Date
Stores and New Stores (including New Stores opened pursuant to the Restructure
Date New Leases)) generating not less than forty-four percent (44%) of the Net
Sales of Borrower and its Subsidiaries (excluding Exempt Subsidiaries) during
the three (3) Fiscal Month period immediately preceding any date of
determination, and (c) with respect to all New Stores (other than New Stores
owned by Tax Preferred Subsidiaries and New Stores opened pursuant to the
Restructure Date New Leases). Notwithstanding the foregoing, if, after using
commercially reasonable efforts, Borrower is unable to provide a Landlord
Consent to the Administrative Agent for any applicable Store or with respect to
any other applicable real Property, the Administrative Agent shall have the
right, but not the obligation, at Borrower's reasonable cost and expense, to
attempt to obtain such Landlord Consent from the applicable party and Borrower
shall cooperate with the Administrative Agent in connection with any such
attempt to obtain such Landlord Consent. If the Administrative Agent elects to
attempt to obtain a Landlord Consent, Borrower shall be entitled to participate
in any negotiations or other discussions between the Administrative Agent and
the applicable landlord and, if the Administrative Agent (or its counsel)
intends to deliver any written document (including correspondence and draft
Landlord Consents) to any applicable landlord, the Administrative Agent shall
provide Borrower a reasonable opportunity to review and comment on such written
document prior to the delivery thereof to the applicable landlord.
Notwithstanding the foregoing, the Administrative Agent shall not have the right
to commence an action (or bring suit) against any landlord for delivery of a
Landlord Consent without the consent of Borrower. As used in this Section 5.14,
"commercially reasonable efforts" shall not require Borrower to commence suit
against or pay any material sum or to deliver any other material consideration
to any landlord refusing to provide an acceptable consent to any proposed
Leasehold Mortgage.



    22.  Section 6.1—Payment of Certain Obligations.  Section 6.1 is amended and
restated to read in full as follows:

    6.1 Payment of Certain Obligations.

    (a) With respect to Permitted Subordinated Indebtedness, pay any
(i) principal (including sinking fund payments) other than principal payments
permitted pursuant to clause (iii)(x) of the definition of Permitted
Subordinated Indebtedness, or any other amount (other than, subject to
clause (ii) below, scheduled interest payments) with respect to any such
Indebtedness, or purchase or redeem (or offer to purchase or redeem) any such
Indebtedness, or deposit any monies, securities or other Property with any
trustee or other Person to provide assurance that the principal or any portion
thereof of any such Indebtedness will be paid when due or otherwise to provide
for the defeasance of any such Indebtedness, or (ii) scheduled interest on any
such Indebtedness if the payment thereof is then prohibited under the terms of
the subordination provisions governing such Indebtedness; or

    (b) With respect to the Gilliland/Cook Indebtedness, unless paid from funds
arising from the issuance of equity securities, pay any principal amount or any
other amount (other than scheduled interest payments that do not exceed 9.00%
per annum) with respect to such Indebtedness unless Borrower complies in all
respects with Section 3.1(f); or

    (c) With respect to Indebtedness which does not consist of Permitted
Subordinated Indebtedness or the Gilliland/Cook Indebtedness, make any payment
of principal or interest on any such Indebtedness prior to the date when due and
payable, or amend the terms of any such Indebtedness to accelerate the date upon
which any principal or interest thereof is due and payable, except the
Indebtedness evidenced by the Notes, if a Default or Event of Default then
exists or would result therefrom.

    23.  Section 6.4—Acquisitions.  Section 6.4 is amended and restated to read
in full as follows:

    6.4 Acquisitions. Make any Acquisition, except (a) Acquisitions of a Person
engaged in the business of manufacture, wholesale distribution and retail sale
of natural or gourmet foods, vitamins, supplements and personal care items (and
related grocery and other products), (b) Acquisitions of a Person engaged in
another business provided that the purchase price for any such Acquisition shall
not exceed $1,000,000, and (c) Acquisitions where the net monies or other
consideration for such Acquisitions is in favor of Borrower and/or its
Subsidiaries; provided that in any case no Default or Event of Default then
exists or would result therefrom.

    24.  Section 6.5—Distributions.  Section 6.5(a) is amended and restated to
read in full as follows:

    (a) Distributions by any Subsidiary of Borrower to Borrower or any
Wholly-Owned Subsidiary that is not an Exempt Subsidiary;

    25.  Section 6.8—Liens and Negative Pledges.  Section 6.8(e) is amended and
restated to read in full as follows:

    (e) Liens (i) on Property acquired by Borrower or any of its Subsidiaries
that were in existence at the time of the acquisition of such Property and were
not created in contemplation of such acquisition or (ii) permitted by
Section 6.9(d)(ii);

    26.  Section 6.9—Indebtedness and Guaranty Obligations.  Section 6.9 is
amended as follows:

    (a) Section 6.9(c) is amended and restated to read in full as follows:

    (c) Indebtedness and Guaranty Obligations owed to Borrower or any of its
Subsidiaries that are not Exempt Subsidiaries;



    (b) Section 6.9(d) is amended and restated to read in full as follows:

    (d) (i) Indebtedness of an Acquired Company (A) that is the subject of an
Acquisition made on or before August 1, 2000 which is either unsecured or is
secured solely by a Lien permitted by Section 6.8(e) or (B) that is the subject
of an Acquisition made after August 1, 2000 which is owed to a Person that is
not the seller of the Acquired Company, or an Affiliate of such seller, that is
either unsecured or is secured solely by a Lien permitted by Section 6.8(e) and
which, to the extent in excess of $5,000,000 in the aggregate for all such
Acquisition-related Indebtedness, qualifies as Permitted Subordinated
Indebtedness (other than the requirement that such Indebtedness be unsecured),
and (ii) Seller Indebtedness in connection with an Acquisition made after
August 1, 2000 that is either unsecured or is secured solely by a Lien on the
Property (other than common stock or other equity interests) acquired by
Borrower or any Subsidiary pursuant to such Acquisition; provided that the
aggregate principal Indebtedness permitted by this clause (ii) shall not at any
time exceed $10,000,000 and provided further that that portion of the
Indebtedness permitted by this clause (ii) which is in excess of $5,000,000
qualifies as Permitted Subordinated Indebtedness (other than the requirement
that such Indebtedness be unsecured);

    (c) Section 6.9(e) is amended and restated to read in full as follows:

    (e) Without duplication with Indebtedness permitted under Section 6.9(g),
Indebtedness consisting of Capital Lease Obligations, or Indebtedness (including
the Gilliland/Cook Indebtedness) otherwise incurred to finance the purchase or
construction of capital assets (which shall be deemed to exist if the
Indebtedness is incurred at or within 90 days before or after the purchase or
construction of the capital asset), or to refinance any such Indebtedness,
provided that the principal amount of such Indebtedness incurred in any fiscal
period commencing on the date such Indebtedness is initially incurred and ending
on the last day of the third full Fiscal Quarter ending thereafter does not
exceed $2,000,000 in the aggregate;

    (d) Section 6.9(h) is amended by replacing the period at the end of such
section with ";"; and

    (e) The following new Sections 6.9(i) and (j) are added to the Credit
Agreement:

    (i)  the Gilliland/Cook Indebtedness, provided that (A) the aggregate
principal amount of such Indebtedness at all times prior to the date when all of
the Obligations shall have been indefeasibly paid and performed in full does not
exceed $2,000,000 (excluding any payment-in-kind interest) and (B) such
Indebtedness shall be included as Indebtedness subject to the limitations
specified in Section 6.9(e) for the fiscal period commencing on the date of its
initial incurrence (i.e., January 5, 2001) and ending on December 29, 2001; and

    (j)  Permitted Subordinated Indebtedness, including Indebtedness permitted
pursuant to Sections 6.9(d)(i)(B) and 6.9(d)(ii) that qualifies as Permitted
Subordinated Indebtedness, provided that the aggregate principal amount of such
Indebtedness at all times prior to the date when all of the Obligations shall
have been indefeasibly paid and performed in full does not exceed $32,500,000,
excluding any payment-in-kind interest; provided further that on the date any of
such Indebtedness is incurred, (i) no Default or Event of Default shall have
occurred and remain in effect and (ii) after giving effect thereto, (A) no
Default or Event of Default would immediately result therefrom and (B) on a
proforma basis (based on Borrower's then most current financial statements
and/or projections), Borrower is projected to be in compliance with
Sections 6.11 and 6.12 for each of the Fiscal Quarters ending thereafter through
the Line B Maturity Date.



    27.  Section 6.11—Funded Debt Ratio.  Section 6.11 is amended and restated
to read in full as follows:

    6.11 Funded Debt Ratio. Permit the Funded Debt Ratio, as of the last day of
any Fiscal Quarter, to be greater than the ratio set forth below opposite such
Fiscal Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

September 29, 2001   6.35 to 1.00 December 29, 2001   7.70 to 1.00 March 30,
2002   7.30 to 1.00 June 29, 2002   5.40 to 1.00 September 28, 2002   4.10 to
1.00 December 28, 2002   3.05 to 1.00 March 29, 2003   2.55 to 1.00 June 28,
2003 and all Fiscal Quarters ending thereafter   2.20 to 1.00

    28.  Section 6.12—Fixed Charge Coverage Ratio.  Section 6.12 is amended and
restated to read in full as follows:

    6.12 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as
of the last day of any Fiscal Quarter, to be less than the ratio set forth below
opposite such Fiscal Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

September 29, 2001   1.00 to 1.00 December 29, 2001   1.00 to 1.00 March 30,
2002   1.00 to 1.00 June 29, 2002   1.10 to 1.00 September 28, 2002   1.15 to
1.00 December 28, 2002   1.25 to 1.00 March 29, 2003   1.35 to 1.00 June 28,
2003 and all Fiscal Quarters ending thereafter   1.45 to 1.00

    29.  Section 6.13—Minimum Year-to-Date Net Income.  Section 6.13 is amended
and restated to read in full as follows:

    6.13 Minimum Year-to-Date Net Income. Permit Year-to-Date Net Income, as of
the last day of any Fiscal Quarter beginning with the Fiscal Quarter ending
March 30, 2002, to be less than $1.00.

    30.  Section 6.14—Stockholders' Equity.  Section 6.14 is amended and
restated to read in full as follows:

    6.14 Stockholders' Equity. Permit Stockholders' Equity, as of
(a) September 29, 2001, to be less than $110,125,000, (b) October 27, 2001, to
be less than $108,375,000, (c) November 24, 2001, to be less than $106,175,000,
(d) December 29, 2001, to be less than $103,605,000, and (e) the last day of any
Fiscal Month thereafter, to be less than the sum of (i) $103,605,000, plus
(ii) 90% of Net Income in each Fiscal Quarter ending after December 29, 2001
(with no deduction for a net loss in any such Fiscal Quarter) plus (c) 100% of
the proceeds of any issuance by Borrower of equity securities (except to
employees or former employees of Borrower pursuant to an employee stock option
plan or employee stock purchase plan maintained by Borrower) after the
Restructure Date; provided, however, that if the Equity Achievement occurs,
Stockholders' Equity will thereafter be tested on a Fiscal Quarter basis (rather
than on a Fiscal Month basis as set forth above).



    31.  Section 6.15—Investments.  Section 6.15 is amended as follows:

    (a) Section 6.15(a) is amended and restated to read in full as follows:

    (a) Investments in existence on the Restructure Date and disclosed on
Schedule 6.15;

    (b) Section 6.15(e) is amended and restated to read in full as follows:

    (e) Investments of Borrower in any Wholly-Owned Subsidiary and Investments
of any such Subsidiary in another Wholly-Owned Subsidiary, provided that the
aggregate amount of such Investments made after the Restructure Date in Exempt
Subsidiaries and Foreign Subsidiaries that are not Exempt Subsidiaries does not
exceed at any time $500,000 (exclusive of Investments of Net Cash Issuance
Proceeds made in Exempt Subsidiaries for the acquisition and/or development of
New Stores) and provided further that each such Subsidiary shall have executed
and delivered to the Administrative Agent, all such Collateral Documents,
joinders to Collateral Documents and the Subsidiary Guaranty, and such other
documents and instruments as may be reasonably required by the Administrative
Agent pursuant to Sections 5.11 and 5.14, as, and to the extent, applicable.

    32.  Section 6.17—Capital Expenditures.  The following new Section 6.17 is
added to the Credit Agreement:

    6.17 Capital Expenditures.

    (a) Non-New Store Capital Expenditures. Make or incur any Non-New Store
Capital Expenditure in any Fiscal Quarter, commencing with the Fiscal Quarter
ending December 29, 2001, if to do so would result in the aggregate of all
Non-New Store Capital Expenditures made or incurred during the Rolling Period in
which such Fiscal Quarter occurs to exceed the percentage of Net Sales of
Borrower and its Subsidiaries during such Rolling Period set forth below
opposite such Fiscal Quarter, tested as of the last day of any Fiscal Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Maximum
Percentage

--------------------------------------------------------------------------------

  December 29, 2001   1.65 % March 30, 2002   1.90 % June 29, 2002   1.90 %
September 28, 2002   1.90 % December 28, 2002   1.90 % March 29, 2003 and all
Fiscal Quarters thereafter   2.00 %;

provided, however, that in no event shall the aggregate cumulative amount of
Non-New Store Capital Expenditures made or incurred during any applicable
measurement period commencing on December 30, 2001 and ending on any date of
determination (which shall be the last day of each Fiscal Quarter ending after
December 29, 2001) (any such measurement period being referred to herein as a
"Test Period"), exceed the difference between (a) EBITDAR for such Test Period
less (b) Fixed Charges paid or payable during such Test Period.

    (b) New Store Capital Expenditures. Make or incur any New Store Capital
Expenditure during any Fiscal Quarter ending after September 29, 2001 if to do
so would cumulatively result in the aggregate of all New Store Capital
Expenditures made or incurred from and after

September 30, 2001, tested as of the last day of any Fiscal Quarter, to exceed
the amount set forth below opposite such Fiscal Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Cumulative Maximum
New Store Capital Expenditures

--------------------------------------------------------------------------------

  December 29, 2001   $ 1,000,000   March 30, 2002   $ 2,250,000   June 29, 2002
  $ 3,125,000   September 28, 2002   $ 3,230,000   December 28, 2002   $
4,750,000   March 29, 2003   $ 9,312,259   June 28, 2003   $ 16,000,000 ;

provided, however, that if the Equity Achievement occurs, the amounts specified
above for the Fiscal Quarter in which the Equity Achievement occurs and each
Fiscal Quarter thereafter shall be increased by the amount of Net Cash Issuance
Proceeds received by Borrower in the Equity Achievement less the amount of any
Net Cash Issuance Proceeds used to pay all or any part of the Gilliland/Cook
Indebtedness.

    (c) Reduction in Permitted New Store Capital Expenditures. Notwithstanding
the foregoing, in the event Borrower repays all or any part of the
Gilliland/Cook Indebtedness from funds other than funds raised through the
issuance of equity securities, the amounts specified in subsection (b) above for
the Fiscal Quarter in which such repayment occurs and each Fiscal Quarter
thereafter shall be decreased by an amount equal to twice the amount of such
payment.

    33.  Section 6.18—New Leases.  The following new Section 6.18 is added to
the Credit Agreement:

    6.18 New Leases. Enter into (or purport to enter into) any New Lease after
the Restructure Date except that Borrower and its Subsidiaries may enter into
(a) one New Lease if (i) any of the Restructure Date New Leases is terminated in
its entirety, with no continuing obligation on the part of Borrower or any of
its Subsidiaries and (ii) Borrower has provided the Administrative Agent
evidence, reasonably satisfactory to the Administrative Agent, that the
aggregate out-of-pocket costs and expenses incurred by Borrower and its
Subsidiary in connection with the construction and development of the location
relating to such Restructure Date New Lease and the termination of such
Restructure Date New Lease did not (or will not) exceed $250,000 and (iii) no
Default or Event of Default shall have occurred and remain in effect on the date
Borrower enters into such New Lease, and (b) other New Leases so long as (i) as
of the last day of each Fiscal Quarter specified below, the aggregate number of
all New Leases entered into from and after the Restructure Date shall not exceed
the figure specified opposite such date, and (ii) no Default or Event of Default
shall have occurred and remain in effect on the date Borrower enters into any
such New Lease:

Fiscal Quarter


--------------------------------------------------------------------------------

  Maximum Cumulative
Number of New Leases

--------------------------------------------------------------------------------

  December 29, 2001   0   March 30, 2002   1   June 29, 2002   1   September 28,
2002   2   December 28, 2002   3   March 29, 2003   4   June 28, 2003 and
thereafter   5 ;



provided, however, that if the Equity Achievement occurs, Borrower may enter
into, without duplication, (A) one additional New Lease plus (B) other
additional New Leases provided that the aggregate assumed construction
obligations and pre-opening expenses (discussed below) under such other
additional New Leases do not exceed the Net Cash Issuance Proceeds received by
Borrower in the Equity Achievement less, as of any date of determination,
(1) the amount of such Net Cash Issuance Proceeds used by Borrower and its
Subsidiaries to purchase completed (or near-completed Stores) or used in
connection with one or more Acquisitions, the result of which increases the
Store-count of Borrower and its Subsidiaries and (2) the amount of such Net Cash
Issuance Proceeds used by Borrower to pay all or any portion of the
Gilliland/Cook Indebtedness. For purposes of this Section, the assumed
construction obligation and pre-opening expense in the buildout and opening of a
Store operated as a Wild Oats supermarket shall be $4,000,000; the assumed
construction obligation and pre-opening expense in the buildout and opening of
any other type of Store (e.g., a Henry's supermarket) shall be $2,225,000. In
addition, for purposes of calculating compliance with this Section, any lease
for a Store acquired by Borrower or any of its Subsidiaries (each, an "Acquired
Store") after the Restructure Date shall constitute a New Lease until such time
as such Acquired Store is closed and all rent and other payment obligations
relating thereto are fully defeased, provided that at the time of its
acquisition, such Acquired Store was designated by Borrower or such Subsidiary
in a writing to the Administrative Agent as a Store to be closed within six
(6) months of its acquisition and such Acquired Store is so permanently closed
within such 6-month period from Borrower's or such Subsidiary's acquisition
thereof.

    34.  Section 6.19—Change in Location of Chief Executive Offices,
Jurisdiction of Organization and Assets.  The following new Section 6.19 is
added to the Credit Agreement:

    6.19 Change in Location of Chief Executive Offices; Jurisdiction of
Organization and Assets. Relocate the chief executive office, or change the
jurisdiction of organization, of Borrower or any Subsidiary without first giving
the Administrative Agent thirty (30) days' prior written notice of any
relocation or change. Borrower shall not move, not shall it permit any
Subsidiary to move, any of its respective Property (other than (a) motor
vehicles, (b) laptop and other personal computers, pagers, cell phones and other
information technology equipment that does not have a fair market value (in the
aggregate) greater than $250,000 and (c) other Property that does not have a
fair market value (in the aggregate) greater than $100,000) to a jurisdiction
other than any one of the jurisdictions identified in Schedule 6.19 without
first giving the Administrative Agent ten (10) calendar days' prior written
notice of any such proposed relocation, other than to the extent that any such
Property has been sold pursuant to a sale in the ordinary course of business
permitted hereunder. Despite the foregoing, other than Investments permitted
under Section 6.15, neither Borrower nor any of its domestic Subsidiaries shall
move or relocate any portion of its respective Property having a fair market
value (as reasonably determined by the Administrative Agent) in excess of
$500,000 in the aggregate to any foreign jurisdiction (whether or not specified
in Schedule 6.19) without the prior written consent of the Requisite Lenders.

    35.  Section 6.20—Deposit and Investment Accounts.  The following new
Section 6.20 is added to the Credit Agreement:

    6.20 Deposit and Investment Accounts. Open and thereafter maintain any
deposit or investment account, other than the accounts specified in
Schedule 4.7A, without giving the Administrative Agent (a) twenty (20) days
prior written notice of the opening of any such account that is to be included
as Collateral and (b) with respect to any account that will qualify as Excluded
Collateral, written notice of the opening of such account within five
(5) Banking Days after such opening.



    36.  Section 7.1—Financial and Business Information.  Section 7.1 is amended
as follows:

    (a) The lead-in clause of Section 7.1 is amended and restated to read in
full as follows:

    7.1 Financial and Business Information. So long as any Advance remains
unpaid, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower shall, unless the Administrative Agent
(with the written approval of the Requisite Lenders) otherwise consents, at
Borrower's sole expense, deliver to the Administrative Agent and, unless
specified otherwise, to each Lender, the following (which delivery may be
accomplished by facsimile transmission or electronic mail (other than with
respect to the manually-signed Compliance Certificates referred to in
Section 7.2)):

    (b) Section 7.1(a) is amended and restated to read in full as follows:

    (a)(i)  As soon as practicable after the end of each Fiscal Month, and in
any event no later than the last day of the immediately succeeding calendar
month (other than with respect to the third Fiscal Month in any Fiscal Quarter,
for which Borrower shall have until the corresponding Fiscal Quarter-ending
financial statements are due to be delivered to the Administrative Agent and the
Lenders), the consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such Fiscal Month and the consolidated statements of operations and
cash flows for such Fiscal Month, and the portion of the Fiscal Year ended with
such Fiscal Month, all in reasonable detail. Such financial statements shall be
accompanied by a spreadsheet update report in substantially the same form as
spreadsheets supplied by Borrower to the Lenders prior to the Restructure Date,
and shall be certified by the chief financial officer of Borrower as fairly
presenting the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal quarter-end and year-end accruals and audit adjustments;

    (ii) As soon as practicable after the end of each Fiscal Month, and in any
event no later than the last day of the immediately succeeding calendar month, a
monthly comparable store sales report prepared with respect to the portion of
the Fiscal Year ended with such Fiscal Month, which report shall contain the
following information: (A) a listing of Stores owned and/or operated by Borrower
and its Subsidiaries during such period (including currently existing Stores,
Store relocations and acquired Stores) opened and operating for 13 months or
longer, and (B) the percentage year over year sales increase or decrease for all
stores reflected on the report on an aggregate basis. Upon the request of any
Lender, such reports shall be provided on a store "format" basis; and

    (iii) To the Administrative Agent only, promptly after the same are
delivered to Borrower and/or its Subsidiaries, copies of each monthly account
statement (showing account balance and monthly account activity) for all deposit
and investment accounts of Borrower and its Subsidiaries that are included as
part of the Collateral, and promptly (and in any event within five (5) Banking
Days after the Administrative Agent's request therefor) copies of account
statements for any deposit, investment or other account that constitutes
Excluded Collateral.

The Lenders agree that the financial statements/reports provided pursuant to
subsections (a)(i) and (a)(ii) above shall not be used by the Lenders to declare
an Event of Default as to the financial covenants set forth in Sections 6.11,
6.12 or 6.13.

    (c) Section 7.1(b) is amended and restated to read in full as follows:

    (b) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than with respect to the fourth Fiscal Quarter in any
Fiscal Year, for which Borrower shall have 95 days), the consolidated balance
sheet of Borrower and its Subsidiaries

as at the end of such Fiscal Quarter and the consolidated statements of
operations and cash flows for such Fiscal Quarter, and the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail. Such financial
statements shall include a comparison to the same Fiscal Quarter of the prior
Fiscal Year and shall be certified by the chief financial officer of Borrower as
fairly presenting the financial condition, results of operations and cash flows
of Borrower and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;

    (d) Section 7.1(c) is amended by replacing the reference to "120 days"
therein with a reference to "95 days"; and

    (e) Section 7.1(d) is amended and restated to read in full as follows:

    (d) Annually, as soon as practicable, and in any event not later than thirty
(30) days before the commencement of each Fiscal Year, a budget and projection
by Fiscal Month for that Fiscal Year and all subsequent periods up to the later
of the Line A Maturity Date and the Line B Maturity Date and by Fiscal Quarter
for each of the first four Fiscal Quarters following the Line A Maturity Date,
including each of the following, in reasonable detail: (i) projected
consolidated balance sheets, statements of operations and statements of cash
flow of Borrower and its Subsidiaries, (ii) the projected ratios and, whether or
not Borrower and its Subsidiaries are projected to be in compliance, other
numeric compliance by Borrower and its Subsidiaries with each of the covenants
identified in the form of Compliance Certificate attached hereto as Exhibit B,
and (iii) a description of the following assumptions used in the preparation of
such projections: projected store openings, closings, remodels, new store models
by category (i.e., format of store), interest rate assumptions consistent with
this Agreement, anticipated Non-New Store Capital Expenditures and New Store
Capital Expenditures, and such other mutually agreed upon assumptions, if any;

    (f)  Section 7.1(e) is amended and restated to read in full as follows:

    (e) Promptly after request by the Administrative Agent or any Lender (and if
such request is made prior to the delivery thereof to Borrower or any of its
Subsidiaries, promptly after delivery to Borrower or such Subsidiary), copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any of its Subsidiaries, or any audit of any of them, not otherwise
required to be delivered to the Administrative Agent pursuant to other
provisions of this Section 7.1.

    (g) Sections 7.1(h) and (j). Sections 7.1(h) and (j) are amended by deleting
the word "Promptly" at the beginning thereof and replacing it with the phrase
"To the Administrative Agent only, promptly".

    (h) Section 7.1(i). Section 7.1(i) is amended and restated to read in full
as follows:

    (i)  To the Administrative Agent only, as soon as practicable, and in any
event within two (2) Banking Days after a Senior Officer of Borrower becomes
aware of the existence of any condition or event which constitutes a Default or
Event of Default, telephonic notice specifying the nature and period of
existence thereof, and, to the Administrative Agent and each of the Lenders, no
more than two (2) Banking Days after such telephonic notice, written notice
again specifying the nature and period of existence thereof and specifying what
action Borrower is taking or proposes to take with respect thereto;



    (i)  Section 7.1(k). Section 7.1(k) is amended and restated to read in full
as follows:

    (k) To the party or parties requesting same, such other data and information
as from time to time may be reasonably requested by the Administrative Agent or
any Lender.

    37.  Section 7.2—Compliance Certificates.  Section 7.2 is amended and
restated to read in full as follows:

    7.2 Compliance Certificates. So long as any Advance remains unpaid, or any
other Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, Borrower shall, at Borrower's sole expense,
deliver to the Administrative Agent and each Lender (with one manually-signed
original delivered to the Administrative Agent) concurrently with the financial
statements required pursuant to Sections 7.1(a), 7.1(b)(i) and 7.1(c), a
Compliance Certificate signed by a Senior Officer of Borrower showing
calculations of the covenants listed therein which are tested as of the end of
the applicable fiscal period.

    38.  Section 7.3—Revisions to Schedules.  The following new Section 7.3 is
added to the Credit Agreement:

    7.3 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules originally attached hereto become
outdated or incorrect in any material respect, Borrower promptly shall provide
to the Administrative Agent such revisions or updates to such Schedule(s) as may
be necessary or appropriate to update or correct such Schedule(s); provided that
no such revisions or updates to any Schedule(s) shall be deemed to have cured
any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule(s) at the time any such Schedule was
delivered to the Administrative Agent and the Lenders.

    39.  Section 8.2—Advances.  Section 8.2(b) is amended and restated to read
in full as follows:

    (b) [Reserved].

    40.  Section 9.1—Events of Default.  Section 9.1 is amended as follows:

    (a) Subsection (e) is amended and restated to read in full as follows:

    (e) Borrower or any other Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
twenty (20) Banking Days after the giving of notice by the Administrative Agent
on behalf of the Requisite Lenders of such Default or, if such Default is not
reasonably susceptible of cure within such period, within such longer period as
is reasonably necessary to effect a cure so long as Borrower or such Party
continues to diligently pursue cure of such Default but not in any event in
excess of forty (40) Banking Days; provided, however, that with respect to the
Leasehold Mortgages only, no Event of Default shall occur hereunder as a result
of Borrower's or any other Party's failure to perform or observe such other
covenants or agreements set forth in the Leasehold Mortgages so long as, at any
date of determination, no such failure shall have occurred and remain in effect
(i.e., Borrower and its Subsidiaries shall be in full compliance) with respect
to Leasehold Mortgages encumbering Stores generating not less than forty-four
percent (44%) of the Net Sales of Borrower and its Subsidiaries (excluding
Exempt Subsidiaries) during the three (3) Fiscal Month period immediately
preceding such date of determination; or

    (b) Subsection (h) is amended and restated to read in full as follows:

    (h)(i)  the Subsidiary Guaranty for any reason shall cease to be in full
force and effect (other than in accordance with its terms or, with respect to
any particular Subsidiary Guarantor, as a result of the merger of such
Subsidiary Guarantor into and with Borrower or

any other Subsidiary Guarantor or as a result of a dissolution of such
Subsidiary Guarantor permitted hereunder), or any Subsidiary Guarantor shall
deny in writing that it has any further liability under the Subsidiary Guaranty
(other than as a result of the discharge of such Subsidiary Guarantor in
accordance with the terms of the Loan Documents);

    (ii) (A) any Lien purported to be created by any Collateral Document with
respect to Collateral having a fair market value (as reasonably determined by
the Administrative Agent) in excess of $100,000 shall cease to be (subject to
the notice and cure period set forth below) a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Collateral
Document) in the Property covered thereby, except to the extent that any such
loss of perfection or priority results from (1) the sale or other disposition of
the applicable Collateral in a transaction permitted by any Loan Document,
(2) any action taken by the Administrative Agent to release any such Lien in
compliance with the provisions of this Agreement or any other Loan Document,
(3) the Administrative Agent's failure to properly file (x) Uniform Commercial
Code financing statements or comparable filings delivered to it for filing under
the Collateral Documents or (y) Uniform Commercial Code continuation statements
or comparable filings necessary to maintain perfection or (4) the failure of the
Administrative Agent to maintain possession of certificates representing
securities pledged and delivered to it under the Pledge Agreement, and any such
failure is not cured by a substitute filing or delivery of substitute Collateral
within ten (10) days after notice from the Administrative Agent to Borrower, or
(B) Borrower or any applicable Subsidiary shall assert that any Lien purported
to be created by any Collateral Document is not a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Collateral Document) Lien in the Property covered thereby and Borrower or such
Subsidiary fails to execute and deliver such documents and/or take such action
to remedy the circumstance giving rise to such assertion within ten (10) days of
the making of such assertion; or

    (iii) any Party denies in writing that it has any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind the same, or, in the case of a Party to (or the
beneficiary of) any Subordination Agreement, asserts in writing that such
Permitted Subordinated Indebtedness is not subordinated to the Obligations in
accordance with its terms and Borrower or the applicable Subsidiary of Borrower
does not, within five (5) days following receipt of notice of such assertion,
deny in writing such assertion and at all times after such assertion contest any
attempt by such holder to take action based on such assertion.

    (c) Subsection (k) is amended and restated to read in full as follows:

    (k) The occurrence of a "Default" (as such term is or may hereafter be
specifically defined in any Leasehold Mortgage) or "Event of Default" (as such
term is or may hereafter be specifically defined in any other Loan Document)
under any other Loan Document, provided, however, that with respect to the
Leasehold Mortgages only, no Event of Default shall occur hereunder as a result
of any Default under one or more Leasehold Mortgages so long as, at any date of
determination, no Default shall have occurred and remain in effect with respect
to Leasehold Mortgages encumbering Stores generating not less than forty-four
percent (44%) of the Net Sales of Borrower and its Subsidiaries (excluding
Exempt Subsidiaries) during the three (3) Fiscal Month period immediately
preceding such date of determination; or

    (d) Existing subsection (m) specifying that an Event of Default shall in
certain circumstances arise as a result of a Material Adverse Effect is deleted.



    41.  Section 11.3—Costs and Expenses.  Section 11.3 is amended and restated
to read in full as follows:

    11.3 Costs and Expenses. Borrower agrees to pay within seven (7) Banking
Days after demand, accompanied by an invoice therefor, all reasonable,
out-of-pocket expenses (except in the case of the Administrative Agent's
allocated in-house counsel costs described below, which shall not be required to
be "out-of-pocket") of the Administrative Agent (including the reasonable fees
and out-of-pocket expenses of counsel to the Administrative Agent (including
reasonable allocated costs of in-house counsel employed by the Administrative
Agent) and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with

    (a) the negotiation, preparation, execution and delivery of this Agreement
and of each other Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Loan Document as may from time to time hereafter be
required, whether or not the transactions contemplated hereby (or thereby) are
consummated;

    (b) the filing, recording, refiling or rerecording of any Loan Document or
any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements, amendments and restatements and other modifications to
any thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
the terms of any Loan Document;

    (c) the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document; and

    (d) the preparation of any information or response required with respect to
any investigative request or inquiry, approval, findings of suitability or any
other response or communication involving a Governmental Agency arising out of
this Agreement, any other Loan Document or any Obligation evidenced and secured
by the Loan Documents or the participation in any public or investigatory
hearing or meeting.

Borrower further agrees to pay, and to save the Administrative Agent, the
Issuing Lender and the Lenders harmless from all liability for, any stamp and
similar taxes that may be payable in connection with the execution or delivery
of this Agreement, the credit extensions made hereunder, or the issuance of the
Notes, the Letters of Credit or any other Loan Document. Borrower also agrees to
reimburse the Administrative Agent and, after the occurrence and during the
continuance of an Event of Default, the Issuing Lender and each Lender upon
demand for all reasonable out-of-pocket expenses (including reasonable
attorneys' fees and legal expenses of counsel and fees and expenses of
consultants to the Administrative Agent, the Issuing Lender and the Lenders
incurred by the Administrative Agent, the Issuing Lender or such Lenders in
connection with (i) the negotiation of any restructuring or "work-out" with
Borrower whether or not consummated, of any Obligations (provided that
Borrower's reimbursement obligations for legal fees and expenses in connection
with the restructure evidenced by the First Amendment shall be limited to the
reasonable attorneys' fees and legal expenses of outside counsel to, and
reasonable allocated costs of in-house counsel for, the Administrative Agent
only), (ii) the enforcement or attempted enforcement of any Obligations and any
matter related thereto and (c) any bankruptcy of Borrower or any of its
Subsidiaries. Any amount payable to the Administrative Agent or any Lender under
this Section 11.3 shall bear interest from the seventh Banking Day following the
date of demand, if not then paid, for payment at the Default Rate.



    42.  Section 11.26—Engagement of Financial Consultant/Advisor.  The
following new Section 11.26 is added to the Credit Agreement:

    11.26  Engagement of Financial Consultant/Advisor. Without limitation on any
other similar rights of the Administrative Agent and the Lenders in this
Agreement, upon the occurrence of any Event of Default after the Restructure
Date, the Administrative Agent (on behalf of the Lenders), acting at the
direction of the Requisite Lenders, shall have the right, but not the
obligation, to engage, at Borrower's expense, a third-party consultant/advisor
for the purpose of, among other things, (a) monitoring, evaluating and advising
the Administrative Agent and the Lenders with respect to Borrower's and its
Subsidiaries' operations, accounting systems and financial information provided
to the Lenders and (b) conducting periodic inspections of the assets of Borrower
and its Subsidiaries and audits of Borrower's and its Subsidiaries' books and
records. In the event the Administrative Agent intends to engage such a
consultant/advisor, the Administrative Agent shall provide to Borrower a list
containing not less than three such consultants/advisors from which Borrower
shall have the right to choose the consultant/advisor to be so engaged and in
connection with making such choice, Borrower shall be permitted to contact each
such consultant/advisor to obtain the qualifications, affiliations and proposed
fees of such consultant/advisor. Borrower shall, and shall cause each of its
Subsidiaries, to cooperate in all reasonable respects with any such
consultant/advisor (and its agents) in order to accomplish the aforementioned
purposes. Such cooperation shall include, without limitation, providing access
to any and all books and records, accounting personnel, auditors (both internal
and external) and property locations, in each case, of Borrower and each of its
Subsidiaries.

    43.  Section 11.27—Release of Collateral.  The following new Section 11.27
is added to the Credit Agreement:

    11.27  Release of Collateral. Without limiting the provisions of any other
Loan Document, upon any sale or other transfer by Borrower or any applicable
Subsidiary of any Collateral that is permitted under the Loan Documents to any
Person that is not (and following such sale or transfer will not, pursuant to
the Loan Documents, be required to be) a Party to any Collateral Document, or,
upon the effectiveness of any written consent to the release of the Lien granted
pursuant to any applicable Collateral Document pursuant to Section 11.2, the
Administrative Agent shall promptly execute and deliver to Borrower or such
Subsidiary, at Borrower's or such Subsidiary's expense, all documents that
Borrower or such Subsidiary shall reasonably request to terminate, release or
reconvey such Lien. Any execution and delivery of documents pursuant to this
Section 11.27 shall be without recourse to or warranty by the Administrative
Agent.

    44.  Exhibit B.  Exhibit B to the Credit Agreement is replaced in its
entirety by Exhibit B attached hereto as Annex 2.

    45.  Exhibit G.  Exhibit G to the Credit Agreement is deleted in its
entirety.

    46.  Exhibit H.  Exhibit H to the Credit Agreement is replaced in its
entirety by Exhibit H attached hereto as Annex 3.

    47.  Exhibit I.  Exhibit I to the Credit Agreement is replaced in its
entirety by Exhibit I attached hereto as Annex 4.

    48.  Exhibits K, L and M.  The forms of Leasehold Mortgage, Pledge Agreement
and Security Agreement attached to this Amendment as Annexes 5, 6 and 7,
respectively, are added to the Credit Agreement as Exhibits K, L and M,
respectively.

    49.  Schedule 1.1.  Schedule 1.1 (Lender Commitments) is replaced in its
entirety by Schedule 1.1 attached hereto as Annex 8.

    50.  Schedule 4.4.  Schedule 4.4 (Subsidiaries) is replaced in its entirety
by Schedule 4.4 attached hereto as Annex 9.

    51.  Schedule 4.7.  Schedule 4.7 (Existing Liens and Rights of Others) is
replaced in its entirety by Schedule 4.7 attached hereto as Annex 10.

    52.  Schedule 4.7A.  Schedule 4.7A (Location of Property; Accounts) attached
hereto as Annex 11, is added to the Credit Agreement immediately after
Schedule 4.7.

    53.  Schedule 4.8.  Schedule 4.8 (Intangible Assets; Restrictions on Use)
attached hereto as Annex 12, is added to the Credit Agreement immediately after
Schedule 4.7A.

    54.  Schedule 4.10.  Schedule 4.10 (Material Litigation) is replaced in its
entirety by Schedule 4.10 attached hereto as Annex 13.

    55.  Schedule 6.15.  Schedule 6.15 (Existing Investments) is replaced in its
entirety by Schedule 6.15 attached hereto as Annex 14.

    56.  Schedule 6.19.  Schedule 6.19 (Locations of Chief Executive Offices and
Assets) attached hereto as Annex 15, is added to the Credit Agreement
immediately after Schedule 6.15.

    57.  Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the satisfaction of the following conditions precedent:

    (a) Receipt by the Administrative Agent of all of the following, each
properly executed by an authorized officer of each party thereto and dated as of
the date hereof and each in form and substance satisfactory to the
Administrative Agent:

    (i)  Counterparts of this Amendment executed by all parties hereto;

    (ii) Written consent of the Subsidiary Guarantors in the form of Exhibit A
to this Amendment;

    (iii) the Security Agreement executed by Borrower and its Subsidiaries
(other than Exempt Subsidiaries);

    (iv) the Pledge Agreement executed by Borrower and Wild Oats
Financial, Inc.;

    (v) the Pledged Collateral, together with executed undated stock powers (or
the equivalent) relating thereto, endorsed in blank;

    (vi) such financing statements on Form UCC-1 executed by Borrower and its
Subsidiaries (other than Exempt Subsidiaries) with respect to the Collateral
Documents as the Administrative Agent may reasonably request;

    (vii) to the extent the form thereof shall have been provided to Borrower by
the Administrative Agent, a Leasehold Mortgage executed by Borrower or any
applicable Subsidiary with respect to any of the real Property locations
identified on Annex 16 attached hereto as the "Restructure Date Leasehold
Mortgage Locations", in each case, appropriately notarized and otherwise in form
suitable for recordation with the appropriate Governmental Agency;

    (viii)  Landlord Consents pertaining to each of the real Property locations
identified on Annex 16 attached hereto as the "Restructure Date Leasehold
Mortgage Locations" from the owners/lessors of such real Property locations;

    (ix) a general release executed by each of Borrower's Subsidiaries in form
substantially similar to the provisions of Section 59 hereof;

    (x) with respect to Borrower and each of its Subsidiaries (other than Exempt
Subsidiaries), such documentation as the Administrative Agent may reasonably
require to establish the due organization, valid existence and good standing of
Borrower and such Subsidiaries, their qualification to engage in business in
each material jurisdiction in which they are engaged in business or required to
be so qualified, their authority to execute, deliver and perform the Loan
Documents to which they are a Party, the identity, authority and capacity of
each Responsible Official thereof authorized to act on its behalf, including
certified copies of articles of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing, certificates of corporate
resolutions, incumbency certificates, and the like;

    (xi) evidence of the insurance policies required by Section 5.4 (as amended
hereby), together with such endorsements as are necessary to show the
Administrative Agent as sole loss payee and an additional insured, as
applicable, thereunder;

    (xii) Certificate signed by a Responsible Official of Borrower certifying
that attached thereto is a true and correct copy of each of the Gilliland/Cook
Loan Documents;

    (xiii)  written legal opinions of (A) Freya Brier, general counsel to
Borrower, and (B) Holme Roberts & Owen LLP, special counsel to Borrower,
substantially in the forms of Annex 17 and Annex 18 hereto, respectively,
together with copies of all factual certificates and legal opinions, if any,
delivered to either such counsel in connection with either such opinion upon
which either such counsel has relied; and

    (xiv)  such other assurances, certificates, documents or consents as the
Administrative Agent or the Requisite Lenders reasonably may require, as may be
notified to Borrower at least two (2) Banking Days prior to the Restructure
Date.

    (b) Receipt by the Administrative Agent, for the ratable accounts of the
Lenders party to the Credit Agreement on the Restructure Date pro rata according
to their Pro Rata Share of the Commitments, of a restructure/amendment fee in
the amount of $625,000. The foregoing fee paid to each Lender is solely for its
account and is non-refundable.

    (c) Borrower shall have paid to the Administrative Agent the agency fees
payable pursuant to Section 3.4 (as amended hereby).

    (d) Borrower shall have paid to the Administrative Agent, for the accounts
of the Administrative Agent and the Lenders, as applicable, an amount necessary
to reimburse the Administrative Agent and the Lenders for all legal fees
(including reasonable outside counsel fees and the reasonably allocated costs of
in-house counsel for the Administrative Agent) incurred in connection with the
restructure of the credit facilities provided to Borrower pursuant to the Credit
Agreement in the amount invoiced to Borrower on or before the Restructure Date.

    58.  Certain Waivers by Lenders.  Upon satisfaction of the conditions
precedent set forth in Section 57 of this Amendment, the Lenders will be deemed
to have waived (a) all rights to withhold future funding of Advances pursuant to
Section 8.2(b) based on the position that the restructuring charges taken by
Borrower in Fiscal Year 2000 and in the first two Fiscal Quarters of 2001
constituted a Material Adverse Effect, (b) any and all "Existing Defaults" and
(c) any other Events of Default that may have occurred prior to the Restructure
Date which are of a non-material nature and which could not reasonably be
expected to have been known to Borrower after the exercise of reasonable inquiry
and diligence. As used herein, the term "Existing Defaults" shall mean the
events and/or circumstances specified in Section A of Annex 19 hereto (whether
such events and/or circumstances actually constituted a Default or Event of
Default).





    59.  General Release.  In consideration of the Lenders' consent to this
Amendment and of the benefits provided to Borrower under the terms and
provisions hereof, Borrower hereby agrees as follows ("General Release"):

    (a) Borrower, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge each of the Lenders, the Issuing
Lender and the Administrative Agent, including without limitation, all of their
respective predecessors in interest, and all of the Lenders', the Issuing
Lender's and the Administrative Agent's past and present officers, directors,
attorneys, affiliates, (each, a "Releasee" and collectively, the "Releasees"),
of and from any and all claims, demands, obligations, liabilities, indebtedness,
breaches of contract, breaches of duty or of any relationship, acts, omissions,
misfeasance, malfeasance, cause or causes of action, defenses, offsets, debts,
sums of money, accounts, compensation, contracts, controversies, promises,
damages, costs, losses and expenses, of every type, kind, nature, description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length (each, a "Released
Claim" and collectively, the "Released Claims"), that Borrower now has or may
acquire as of the later of (i) the date that this Amendment becomes effective
through the satisfaction (or waiver by the Lenders) of all conditions to this
Amendment or (ii) the date that Borrower has executed and delivered this
Amendment to the Administrative Agent (hereafter, the "Release Date"), including
without limitation, those Released Claims in any way arising out of, connected
with or related to any and all prior credit accommodations, if any, provided by
the Lenders, or any of the Lenders' predecessors in interest, to Borrower and
any agreements, notes or documents of any kind related thereto, or the
transactions contemplated thereby or hereby, or any other agreement or document
referred to herein or therein.

    (b) Borrower hereby acknowledges, represents and warrants to the Lenders,
the Issuing Lender and the Administrative Agent that it agrees to assume the
risk of any and all unknown, unanticipated or misunderstood defenses and
Released Claims which are released by the provisions of this General Release in
favor of the Lenders, the Issuing Lender and the Administrative Agent and the
other Releasees, and Borrower hereby waives and releases all rights and benefits
which it might otherwise have under any State or local Laws with regard to the
release of such unknown, unanticipated or misunderstood defenses and Released
Claims.

    (c) Each Person signing this Amendment on behalf of Borrower acknowledges
that he or she has read each of the provisions of this General Release. Each
such Person fully understands that this General Release has important legal
consequences and each such Person realizes that he/she is releasing any and all
Released Claims that Borrower may have as of the Release Date as set forth
above. Borrower hereby acknowledges that it has had an opportunity to obtain a
lawyer's advice concerning the legal consequences of each of the provisions of
this General Release.

    (d) Borrower hereby specifically acknowledges and agrees that: (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of any Lender, the Issuing Lender, the
Administrative Agent, or any of the other Releasees; (ii) the provisions of this
General Release shall constitute an absolute bar to any Released Claim of any
kind, whether any such Released Claim is based on contract, tort, warranty,
mistake or any other theory, whether legal, statutory or equitable; and
(iii) any attempt to assert a Released Claim barred by the provisions of this
General Release shall subject Borrower to the provisions of applicable Law
setting forth the remedies for the bringing of groundless, frivolous or baseless
claims or causes of action.

    60.  Representations and Warranties.  Borrower makes the following
representations and warranties to the Administrative Agent and each Lender as of
the date hereof, which representations and

warranties shall survive the execution, termination or expiration of this
Amendment and shall continue in full force and effect until the full and final
satisfaction and discharge of all Obligations:

    (a) Reaffirmation of Prior Representations and Warranties. Except to the
extent set forth in Section B of Annex 19 hereto, Borrower hereby reaffirms and
restates as of the date hereof, all of the representations and warranties made
by Borrower in the Credit Agreement and the other Loan Documents, except (i) to
the extent such representations and warranties specifically relate to an earlier
date, in which event such representations and warranties were true as of such
earlier date, and (ii) to the extent such representations and warranties are
amended by this Amendment, in which case Borrower makes each of such amended
representations and warranties as of the date hereof.

    (b) No Default. After giving effect to this Amendment, no Default or Event
of Default has occurred and remains continuing under any of the Loan Documents.

    (c) Subsidiary Guarantors; Exempt Subsidiaries. All Subsidiaries of Borrower
in existence as of the date hereof (other than Exempt Subsidiaries) are parties
to the Subsidiary Guaranty. As of the date hereof, Wild Oats of
Massachusetts, Inc., Wild Oats Markets Canada, Inc. and Alfalfa's Canada, Inc.
are the only Exempt Subsidiaries.

    (d) Landlord Consents. As of the Restructure Date, Borrower has delivered
(or caused to be delivered) to the Administrative Agent Landlord Consents
pertaining to leasehold interests in Restructure Date Stores that have generated
not less than forty percent (40%) of the revenue of Borrower and its
Subsidiaries (excluding Exempt Subsidiaries) during the three (3) Fiscal Months
immediately preceding the Restructure Date.

    61.  Confirmation.  In all other respects, the terms of the Credit Agreement
and the other Loan Documents are hereby confirmed.

    62.  Governing Law.  This Amendment shall be governed by, and construed and
enforced in accordance with, the Laws of Colorado applicable to contracts made
and performed in Colorado.

[signature pages follow]

    IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Amendment as of October 17, 2001 by their duly authorized
representatives.

    WILD OATS MARKETS, INC.
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
BANK ONE, NA, as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
HARRIS TRUST & SAVINGS BANK, as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]


 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[Printed Name and Title]





Exhibit A to Amendment

CONSENT OF SUBSIDIARY GUARANTORS


    Reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of August 1, 2000 among Wild Oats Markets, Inc. ("Borrower"),
the Lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent (as heretofore amended, the "Credit Agreement").

    Each of the undersigned Subsidiary Guarantors hereby consents to Amendment
No. 1 to Amended and Restated Credit Agreement in the form executed by Borrower,
consents to the release of Wild Oats Markets Canada, Inc. and Alfalfa's
Canada, Inc. from any and all obligations under the Subsidiary Guaranty, and
confirms that the Subsidiary Guaranty to which it is a party remains in full
force and effect.

Dated: As of October 17, 2001

"Subsidiary Guarantors"      
WILD MARKS, INC.
 
SPARKY, INC.
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

[Printed Name and Title]

 

 



--------------------------------------------------------------------------------

[Printed Name and Title]
WILD OATS FINANCIAL, INC.
 
WILD OATS OF TEXAS, INC.
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

[Printed Name and Title]

 

 



--------------------------------------------------------------------------------

[Printed Name and Title]





INDEX OF ANNEXES
TO AMENDMENT NO. 1


Annex


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

1   Standard Trade Terms 2   Revised Exhibit B (Compliance Certificate) 3  
Revised Exhibit H (Request for Letter of Credit) 4   Revised Exhibit I (Request
for Loan) 5   New Exhibit K (Leasehold Mortgage) 6   New Exhibit L (Pledge
Agreement) 7   New Exhibit M (Security Agreement) 8   Revised Schedule 1.1 9  
Revised Schedule 4.4 10   Revised Schedule 4.7 11   New Schedule 4.7A 12   New
Schedule 4.8 13   Revised Schedule 4.10 14   Revised Schedule 6.15 15   New
Schedule 6.19 16   Restructure Date Leasehold Mortgage Locations; Restructure
Date New Leases 17   Legal Opinion—Freya Brier 18   Legal Opinion—Holme
Roberts & Owen LLP 19   Existing Defaults; Exceptions to Representations and
Warranties





QuickLinks


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
Exhibit A to Amendment CONSENT OF SUBSIDIARY GUARANTORS
INDEX OF ANNEXES TO AMENDMENT NO. 1
